Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a continuation-in-part of application number 16/041,822.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the opening of the container body is closed” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
at p. 19, l. 17: "configured to remains relative parallel" should read "configured to remain_ relatively parallel";

at p. 21, l. 3 "corresponding folded" should read "correspondingly folded";

at p. 23, ll. 6-7 "the main constructed" should read "the main body constructed";

at p. 23, l. 18: "is rotated, is supported" should read "is rotated, it is supported".
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "an opening" in line 7 and “the opening of the container body is closed” in line 9.  It is unclear what is meant by “the opening” and how it is “closed” in view of the specification and drawings. 
Claim 3 recites the limitation "the foldable supporting frame is driven to fold by a folding of the container body" in lines 1-2. It is unclear how “the foldable supporting frame is driven to fold by a folding of the container body” when “the container body is automatically folded as the foldable supporting frame is moved from the unfolded mode to the folded mode,” as recited in claim 1. Does folding the container body drive the folding of the frame, or does folding the frame drive the folding of the container body? 
Claim 4 recites the limitation “the folding arm and the supporting leg are pivotally rotated with each other.” There is insufficient antecedent basis for this limitation in the claim. Which folding arm and which supporting leg? For purposes of examination, this will be interpreted to mean “each folding arm is pivotally rotated with a pair of the supporting legs.”
Claim 5 recites the limitation “wherein each of the supporting legs is pivotally connected to each of the folding arms about the pivot shaft” in lines 3-4. It is unclear how each of the four supporting legs and two folding arms are connected via a single pivot shaft. For purposes of examination, this will be interpreted to mean “each of the supporting legs is pivotally connected to one of the folding arms about a pivot shaft.”
Claim 8 recites the limitation "the rotating rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim will be interpreted as dependent from claim 7.
Claims 2-20 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).
Claim 21 recites the limitation “each of the folding arms is supported by the supporting leg” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the supporting legs supports each folding arm. For purposes of examination, this will be interpreted to mean “each of the folding arms is supported by a pair of the at least four supporting legs.” 
Claim 21 recites the limitation “the operation switch is arranged on the folding arm” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the folding arms this is referring to, or whether it is referring to both. For purposes of examination, this will be interpreted to mean “the operation switch is arranged on one of the two folding arms.”
Claim 22 recites the limitations “the foldable supporting frame,” “the unfolded mode,” and “the folded mode” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these will be interpreted to mean “a foldable supporting frame,” “an unfolded mode,” and “a folded mode,” respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (CN 206910143, hereinafter “Zhang”).
Regarding claim 1, Zhang discloses a foldable container (infant bed, see p. 1, ll. 16-19 of attached translation), comprising: a foldable supporting frame (annotated Fig. 1 below); at least one operation switch (middle locking mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is coupled with the 5foldable supporting frame to move the foldable supporting frame (frame moves via the mechanism 1, see Fig. 2) between an unfolded mode (Fig. 1) and a folded mode (Fig. 7) through a pulling operation of the operation switch (frame folds via belt 12, see Fig. 2; p. 3, ll. 13-14); and a container body (annotated Fig. 1), wherein the container body is supported on the foldable supporting frame (annotated Fig. 1), wherein the container body (Fig. 1) has an edge (frame 5, annotated Fig. 1) defining an opening thereof surrounded by the edge (annotated Fig. 1), wherein at the unfolded mode (Fig. 1), the opening of the container body 10is opened (see Fig. 1), wherein at the folded mode (Fig. 7), the opening of the container body is closed (opening defined by frame 5 is closed in folded mode, see Fig. 7), wherein the container body (annotated Fig. 1) is automatically folded as the foldable supporting frame (annotated Fig. 1) is moved from the unfolded mode to the folded mode (see Figs. 1, 7).

    PNG
    media_image1.png
    433
    692
    media_image1.png
    Greyscale

Zhang Annotated Figure 1
Regarding claim 2, Zhang further discloses the container body (annotated Fig. 1) is connected to the operation switch (mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is actuated through the 15pulling operation (frame folds via belt 12, see Fig. 2; p. 3, ll. 13-14 of attached translation) by pulling the container body (belt 12 is within container body, Figs. 1-2) in order to fold up the foldable supporting frame.
Regarding claim 3, Zhang further discloses the foldable supporting frame (annotated Fig. 1) is driven to fold by a folding of the container body (folding of frame 5 drives folding of pipes 2, 3, see Fig. 1, p. 3, ll. 13-28), wherein the foldable supporting frame (annotated Fig. 1) is maintained at the unfolded mode (Fig. 1) by a support of the 20operation switch (mechanism 1 retains the frame in the unfolded mode, p. 3, ll. 13-28), such that when the operation switch (mechanism 1) is actuated to release the support of the foldable supporting frame (belt 12 is lifted to unlock the mechanism 1, p. 2, ll. 52-53), and the foldable supporting frame is moved from the unfolded mode to the folded mode (see Figs. 1, 7).
Regarding claim 4, Zhang further discloses the foldable supporting frame (annotated Fig. 1) comprises two folding arms (annotated Fig. 1) and at least four supporting legs (annotated Fig. 1), wherein 25each of the folding arms (annotated Fig. 1) is supported by the supporting legs (annotated Fig. 1), wherein the folding arms (annotated Fig. 1) are 34pivotally connected with each other at the operation switch (Fig. 2), wherein the folding arm (annotated Fig. 1) and the supporting leg (annotated Fig. 1) are pivotally rotated with each other (folding arm and supporting legs rotate relative to one another, see Figs. 6-7).
Regarding claim 5, Zhang further discloses the foldable supporting frame (annotated Fig. 1) further comprises a pivot shaft (annotated Fig. 1), wherein each of the supporting legs (annotated Fig. 1) is 5pivotally connected to each of the folding arms (annotated Fig. 1) about the pivot shaft (annotated Fig. 1), wherein when the folding arm is rotated (see Figs. 6-7), the supporting leg is driven by the folding arm to rotate about the pivot shaft (folding arm and supporting legs rotate relative to one another about pivot shaft, see Figs. 6-7).
Regarding claim 6, Zhang further discloses the folding arm (annotated Fig. 1) further comprises a switch rod (annotated Fig. 3 below), wherein the switch rod is disposed at an end (Fig. 3 shows the ends of the folding arms) of one of the folding 10arms (annotated Fig. 3), wherein in the unfolded mode (Fig. 1), the switch rod (annotated Fig. 3) is supported by the operation switch (switch rod is supported in groove, see p. 2, ll. 47-53) to limit a movement between the two folding arms of the foldable support frame (Fig. 3).

    PNG
    media_image2.png
    331
    494
    media_image2.png
    Greyscale

Zhang Annotated Figure 3
Regarding claim 7, Zhang further discloses the folding arm (annotated Fig. 3) further comprises a rotating rod (annotated Fig. 3), wherein two of the folding arms (annotated Fig. 3) are pivotally connected to each other about the rotating rod (annotated Fig. 3).
Regarding claim 8, Zhang further discloses the rotating rod (annotated Fig. 3) is placed in the operation switch (annotated Fig. 3).
Regarding claim 9, Zhang further discloses one of the folding arms (annotated Fig. 3) is affixed to the operation switch (annotated Fig. 3), and another one is freely placed on the operation switch to form a fixed folding arm (annotated Fig. 3) and a free rotatable folding arm (annotated Fig. 3) respectively, wherein 20the fixed folding arm (annotated Fig. 3) and the rotating rod (annotated Fig. 3) are arranged on the operation switch (annotated Fig. 3) while the free rotatable folding arm (annotated Fig. 3) is movably arranged on the operation switch about the rotating rod (free rotatable folding arm is rotatable about the rotating rod, see Fig. 3).
Regarding claim 10, Zhang further discloses one end of the free rotatable folding arm (annotated Fig. 3) is further transversely connected with the switch rod (annotated Fig. 3), wherein when 25the folding arm is unfolded (Fig. 1), the free rotatable folding arm is parallel to the fixed folding arm (Fig. 1) while the switch rod is supported by the operation switch (the switch rod is supported in a groove of the operation switch, see Fig. 3).
Regarding claim 11, Zhang further discloses when the operation switch is actuated to release the switch rod (when the belt 12 is pulled, the switch rod is released from the groove, p. 2, ll. 47-53), the free rotatable folding arm is rotated about the rotating rod (free rotatable folding arm rotates about the rotating rod, see Fig. 3) under a gravity of the free rotatable folding arm and is rotated toward the fixed folding arm for being folded (free rotatable folding arm rotates toward the fixed folding arm for folding, see Figs. 6-7).
Regarding claim 21, Zhang discloses a foldable supporting frame (annotated Fig. 1), comprising: 15two folding arms (annotated Fig. 1); at least four supporting legs (annotated Fig. 1); and at least one operation switch (mechanism 1, Fig. 1), wherein each of the folding arms (annotated Fig. 1) is supported by the supporting leg (annotated Fig. 1), wherein the supporting leg is pivotally rotated with the folding arm (folding arm and supporting legs rotate relative to one another, see Figs. 6-7), wherein the folding arms are pivotally connected to the operation switch (Fig. 2), wherein the 20operation switch (mechanism 1) is arranged on the folding arm (see Fig. 2) to move the folding arms between an unfolded mode (Fig. 1) and a folded mode (Fig. 7) via a pulling force (frame folds via pulling belt 12, see Fig. 2; p. 3, ll. 13-14), wherein the folding arm (annotated Fig. 1) is maintained in the unfolded mode (Fig. 1) by a support of the operation switch (mechanism 1 retains the frame in the unfolded mode, p. 3, ll. 13-28), wherein when the switch (mechanism 1) is actuated to release the support of the folding arm (belt 12 is lifted to unlock the mechanism 1, p. 2, ll. 52-53), the folding arm is moved from the unfolded mode (Fig. 1) to the folded mode (Fig. 7).
Regarding claim 22, Zhang discloses a folding method for a foldable supporting frame (Fig. 1), which comprises the steps of: folding a container body (annotated Fig. 1) via a pulling force (frame folds via pulling belt 12, see Fig. 2; p. 3, ll. 13-14); and when folding up the container body (see Fig. 6), folding the foldable supporting frame (annotated Fig. 1) from 5the unfolded mode (Fig. 1) to the folded mode (Fig. 7), wherein at the unfolded mode (Fig. 1), the container body (annotated Fig. 1) is supported by the foldable supporting frame (annotated Fig. 1), and at the folded mode (Fig. 7), the foldable supporting frame and the container body are folded together (foldable supporting frame and container body are folded together, see Figs. 6-7).
Claim 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dai et al. (CN 207202585, hereinafter “Dai”).
Regarding claim 24, Dai discloses a foldable supporting frame (main frame body, Fig. 2), comprising: a supporting frame (brackets 11 and 12, rods 13 and 14, Fig. 4); and at least one operation switch (locking mechanism A, Fig. 2), wherein the operation switch (Fig. 2) is arranged on the supporting frame (locking mechanism is arranged on rods 13 and 14, Fig. 2) and is actuated by a pulling force (locking mechanism is actuated by pulling slider 30, see Fig. 5, p. 4, ll. 20-25) to move the supporting frame (brackets 11 and 12, rods 13 and 14, Fig. 4) between an unfolded mode (Fig. 2) and a folded mode (Fig. 6), wherein the supporting frame (brackets 11 and 12, rods 13 and 14, Fig. 4) is 38maintained at the unfolded mode (Fig. 2) by a support of the operation switch (locking block 41 maintains frame in open position, see Fig. 4, p. 4, ll. 3-19), wherein the operation switch is actuated to release the support of the supporting frame (locking block 41 detaches from the groove 42, see Fig. 5) so as to automatically move the supporting frame (brackets 11 and 12, rods 13 and 14, Fig. 4) from the unfolded mode (Fig. 2) to the folded mode (Fig. 6), wherein the operation switch comprises a main body (mounting seat 44, Fig. 3), a slider (locking block 41, Fig. 3) and a resilient member (spring 46, Fig. 3), 5wherein the slider (locking block 41) is movably arranged on the main body (locking block slides 41 relative to mounting seat 44, p. 4, ll. 3-16), wherein the resilient member (spring 46) is connected to the main body and the slider (Fig. 3), wherein the slider (locking block 41) is affixed inside the main body (locking block 41 is sliding set on mounting seat 33, see Fig. 3; p. 4, ll. 3-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen (U.S. Pat. 7,287,730, hereinafter “Chen”).
Regarding claim 23, Zhang discloses a foldable supporting frame (annotated Fig. 1), comprising: a supporting frame (annotated Fig. 1); and 10at least one operation switch (mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is arranged on the supporting frame (annotated Fig. 1() and is actuated by a pulling force (frame folds via pulling belt 12, see Fig. 2; p. 3, ll. 13-14) to move the supporting frame between an unfolded mode (Fig. 1) and a folded mode (Fig. 7), wherein the supporting frame (annotated Fig. 1) is maintained at the unfolded mode (Fig. 1) by a support of the operation switch (mechanism 1), wherein the operation switch (mechanism 1) is actuated to release the support of the supporting frame (mechanism 1 is actuated via belt 12, see Fig. 2; p. 3, ll. 13-14) so as to 15automatically move the supporting frame (annotated Fig. 1) from the unfolded mode (Fig. 1) to the folded mode (Fig. 7), wherein supporting frame comprises two folding arms (annotated Fig. 1) and at least four supporting legs (annotated Fig. 1), wherein each of the folding arms (annotated Fig. 1) is supported by the supporting legs (annotated Fig. 1), wherein the folding arms are pivotally connected to the operation switch (Fig. 3), wherein the folding arm and the supporting leg are pivot and rotate mutually (folding arm and supporting legs rotate relative to one another, see Figs. 6-7).
Zhang does not expressly disclose the folding arms are asymmetrical to each other.
Chen teaches a foldable stand having a pair of legs that can pivot towards one another (Abstract). Chen teaches that a pair of legs (lower parts 11, 12, Fig. 5) and a pair of arms (upper parts 13, 14, Fig. 5) are asymmetrical (Fig. 5). Chen further teaches that this arrangement folds compactly and is easily carried (col. 2, ll. 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foldable supporting frame of Zhang to have the folding arms asymmetrical to each other as taught by Chen for the purpose of providing an arrangement that folds compactly and is easy to carry, as recognized by Chen (col. 2, ll. 62-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,882,662 (“the ‘662 patent”) in view of Zhang or Dai. 
Although the claims are not identical, they are not patentably distinct from one another. The application claims are broader in at least one aspect and also recite additional features not claimed in the ‘662 patent.
Regarding the broadening aspect of the application claims, the “single pulling operation” in patent claim 1 has been broadened to “a pulling operation” in the application claims. Thus, it is apparent that the more specific patent claim 1 encompasses application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
With respect to the additional features recited in the application claims, the “edge defining an opening thereof surrounded by the edge” is a non-obvious variant in view Dai.
Dai teaches a container having an edge (21) that extends about a perimeter of an opening (Figs. 1-2). Dai teaches that the container may be a bassinet and the opening is for getting the baby in and out of the container (p. 1). 
Since the ‘662 patent claims “a container body,” and Dai teach a container having an edge that defines an opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘662 patent claim to have an edge defining an opening as taught by Dai for the purpose of providing a way to get contents of the container in and out, as recognized by Dai (p. 1).
Similarly, claims 2-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 2-20 of the ‘662 patent, for the same reasons set forth above.


Allowable Subject Matter
Claims 12-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Zhang discloses the foldable container of claim 10 as discussed above. However, Zhang does not teach or suggest the operation switch comprises a main body, a slider, and a resilient member, wherein the slider is movably disposed on the main body, the resilient member is connected to the main body, and the slider is affixed inside the main body.
Dai discloses a foldable container having an operation switch comprising a main body, a slider, and a resilient member (see rejection of claim 24 above). However, Dai does not teach or suggest the operation switch comprises a switch rod and a rotating rod and one of the folding arms is affixed to the operation switch and the other folding arm is freely placed on the operation switch such that the fixed folding arm and rotating rod are arranged on the operation switch while the free rotatable folding arm is movably arranged on the operation switch about the rotating rod and one end of the free rotatable folding arm is further transversely connected with the switch rod. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang or Dai to have an operating switch with a rotating rod and a switch rod in the claimed arrangement in combination with a main body, a slider, and a resilient member.
Claims 13-20 would be allowable based on their dependency from claim 12.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 207323155 to Wu discloses a foldable frame having a pair of arms and four legs that fold simultaneously (see Figs. 3-4).
CN 2607903 to He discloses a container on a foldable frame having a pair of arms and four legs that fold via a pulling force (Figs. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733